                                                                       Case 2:18-bk-15829-NB          Doc 82 Filed 10/15/18 Entered 10/15/18 16:20:40             Desc
                                                                                                       Main Document     Page 1 of 7


                                                                   1     Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Malhar S. Pagay (CA Bar No. 189289)
                                                                   2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                   3     Los Angeles, California 90067
                                                                         Telephone: 310/277-6910
                                                                   4     Facsimile: 310/201-0760
                                                                         E-mail: dgrassgreen@pszjlaw.com
                                                                   5             mpagay@pszjlaw.com
                                                                   6     Counsel for Petitioning Creditor, Richard M. Pachulski, Chapter
                                                                         11 Trustee of Layfield & Barrett, APC
                                                                   7

                                                                   8                                  UNITED STATES BANKRUPTCY COURT

                                                                   9                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                          LOS ANGELES DIVISION

                                                                  11     In re:                                              Case No. 2:18-bk-15829-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     PHILIP JAMES LAYFIELD,                              Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                         Alleged Debtor.     PETITIONING CREDITOR, RICHARD M.
                                                                                                                             PACHULSKI, CHAPTER 11 TRUSTEE OF
                                                                  14
                                                                                                                             LAYFIELD & BARRETT, APC’S (A)
                                                                  15                                                         JOINDER TO WELLGEN STANDARD,
                                                                                                                             LLC’S RESPONSE TO ALLEGED
                                                                  16                                                         DEBTOR PHILIP JAMES LAYFIELD’S
                                                                                                                             MOTION TO DISMISS INVOLUNTARY
                                                                  17                                                         CASE; AND (B) REQUEST FOR ENTRY
                                                                                                                             OF ORDER FOR RELIEF
                                                                  18
                                                                                                                             (Request for Judicial Notice filed
                                                                  19                                                         concurrently herewith)
                                                                  20                                                         [Relates to Docket Nos. 48 and 73]
                                                                  21
                                                                                                                             Date:      October 24, 2018
                                                                  22                                                         Time:      10:00 a.m.
                                                                                                                             Courtroom: 1545
                                                                  23                                                                    255 E. Temple Street
                                                                                                                                        Los Angeles, California 90012
                                                                  24                                                         Judge:     Hon. Neil W. Bason
                                                                  25              Richard M. Pachulski (the “L&B Trustee”), petitioning creditor herein and the Chapter 11
                                                                  26     Trustee of the bankruptcy estate of Layfield & Barrett, APC (“L&B”), hereby (i) joins in Wellgen
                                                                  27     Standard, LLC’s Response to Alleged Debtor Philip James Layfield’s Motion to Dismiss Involuntary
                                                                  28     Case [Docket No. 73] (the “Wellgen Response”), filed in response to Alleged Debtor Philip James


                                                                         DOCS_LA:317221.1 51414/001
                                                                       Case 2:18-bk-15829-NB          Doc 82 Filed 10/15/18 Entered 10/15/18 16:20:40              Desc
                                                                                                       Main Document     Page 2 of 7


                                                                   1     Layfield’s Motion to Dismiss Involuntary Case [Docket No. 48] (the “Motion”), filed by Philip J.

                                                                   2     Layfield (“Layfield”); and (ii) requests that the Court enter the Order for Relief pursuant to Rule

                                                                   3     1013(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   4             In furtherance of this joinder and request (the “Response”), the L&B Trustee states:

                                                                   5                                                           I.

                                                                   6                                                    JOINDER

                                                                   7             The L&B Trustee hereby joins and adopts by reference, as though fully set forth herein, the

                                                                   8     Wellgen Response. On the bases set forth herein and in the Wellgen Response, the L&B Trustee

                                                                   9     opposes the granting of the Motion.

                                                                  10                                                        II.

                                                                  11                       THE L&B TRUSTEE’S CLAIM AGAINST LAYFIELD IS NOT
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                    SUBJECT TO BONA FIDE DISPUTE
                                        LOS ANGELES, CALIFORNIA




                                                                  13             For purposes of commencing the involuntary case against Layfield, the L&B Trustee asserted
                                           ATTORNEYS AT LAW




                                                                  14     a claim in the minimum amount of $1,002,500.00. [Docket No. 1]. The claim is based on two state

                                                                  15     court rulings, neither of which is subject to dispute.

                                                                  16             First, as set forth in the Decision and Order of Involuntary Inactive Enrollment (the “Bar

                                                                  17     Court Order”), entered by the State Bar Court of California In the Matter of Philip James Layfield

                                                                  18     (Case Nos. 17-O-04140 (17-O-04198; 17-O-04754)), on May 18, 2018, Layfield was determined to

                                                                  19     have intentionally misappropriated funds relating to the representation of four former L&B clients,

                                                                  20     including Josephine Nguyen (“Nguyen”), thereby depriving L&B of fee income and reimbursement

                                                                  21     of costs in connection with such clients’ retention of L&B. Bar Court Order at 4-5. A true and

                                                                  22     correct copy of the Bar Court Order is attached as Exhibit “A” to the Request for Judicial Notice

                                                                  23     (“RFJN”), filed concurrently herewith.

                                                                  24             Second, the Superior Court of California for the County of Orange, in the matter entitled

                                                                  25     Josephine Nguyen v. Philip Layfield (Case No.: 30-2017-00930393-CU-BC-CJC) (the “Nguyen

                                                                  26     Proceeding”), entered its Minute Order pursuant to a default prove-up hearing (the “Minute Order”)

                                                                  27     and determined, among other findings, that the retention agreement with Nguyen was void, that there

                                                                  28     was no quantum meruit entitlement to fees and that Layfield’s “fraud … permeated the entire

                                                                                                                           2
                                                                         DOCS_LA:317221.1 51414/001
                                                                       Case 2:18-bk-15829-NB          Doc 82 Filed 10/15/18 Entered 10/15/18 16:20:40            Desc
                                                                                                       Main Document     Page 3 of 7


                                                                   1     relationship.” Minute Order at 2. A true and correct copy of the Minute Order is attached as

                                                                   2     Exhibit “B” to the RFJN. The Minute Order has not been disputed and is final, as set forth in the

                                                                   3     docket of the Nguyen Proceeding, attached as Exhibit “C” to the RFJN.

                                                                   4             But for Layfield’s actions, as determined by the Bar Court Order and Minute Order, L&B

                                                                   5     would have been entitled to receive a forty percent (40%) contingency fee in connection with

                                                                   6     Nguyen’s legal matter. A copy of the Agreement for Legal Services and Power of Attorney between

                                                                   7     L&B and Nguyen, dated February 24, 2016, which specifies the terms of L&B’s engagement and

                                                                   8     contingency fee arrangement (the “Nguyen Retention Agreement”), is attached as Exhibit A to

                                                                   9     Nguyen’s Complaint against Layfield, which is attached as Exhibit “D” to the RFJN.

                                                                  10             Nguyen’s $3.9 million settlement was paid through two insurance company checks deposited

                                                                  11     into L&B’s IOLTA account as follows: $500,000, deposited August 26, 2016; and $3,400,000,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     deposited on August 29, 2016. See Affidavit of Mark E. Speidel, Special Agent, Department of
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Homeland Security, Homeland Security Investigations, dated February 23, 2018 (the “Speidel
                                           ATTORNEYS AT LAW




                                                                  14     Affidavit”), in connection with the criminal proceeding United States of America v. Philip James

                                                                  15     Layfield (C.D. Cal. Case No. SA-MJ-18-0070) (the “Layfield Criminal Proceeding”), ¶ 31.a. at 24.

                                                                  16     A copy of the Speidel Affidavit is annexed to the Criminal Complaint in the Layfield Criminal

                                                                  17     Proceeding, and is attached as Exhibit “E” to the RFJN. Between August 30, 2016, and December

                                                                  18     12, 2016, Layfield transferred first from the L&B IOLTA account to an L&B operating account and

                                                                  19     then to his personal USAA bank account the aggregate amount of $685,000. Id. ¶ 31.c. at 24-25.

                                                                  20     Also, between October 16, 2016, and February 28, 2017, Layfield wired from the firm’s IOLTA

                                                                  21     account to Layfield’s personal USAA account, the aggregate amount of $317,500. Therefore, the

                                                                  22     grand total associated with Nguyen’s legal matter that was transferred by Layfield to his personal

                                                                  23     account was $1,002,500.

                                                                  24             Because of Layfield’s actions, which have not been disputed in two separate proceedings,

                                                                  25     Layfield deprived L&B of the legal fees L&B should have earned pursuant to the Nguyen Retention

                                                                  26     Agreement. Instead, Layfield collected and then diverted at least $1,002,500 of the $1.56 million in

                                                                  27

                                                                  28

                                                                                                                         3
                                                                         DOCS_LA:317221.1 51414/001
                                                                       Case 2:18-bk-15829-NB            Doc 82 Filed 10/15/18 Entered 10/15/18 16:20:40                             Desc
                                                                                                         Main Document     Page 4 of 7


                                                                   1     fees that should have been paid to L&B had the Nguyen settlement funds been handled properly.1

                                                                   2     Based on the foregoing, the L&B bankruptcy estate’s claim against Layfield is not subject to bona

                                                                   3     fide dispute.

                                                                   4                                                                III.

                                                                   5                                  REQUEST FOR ENTRY OF ORDER FOR RELIEF

                                                                   6              Bankruptcy Rule 1011(b) provides that defenses and objections to an involuntary petition

                                                                   7     shall be presented in accordance with Rule 12 of the Federal Rules of Civil Procedure (“FRCP”).

                                                                   8     Fed. R. Bankr. P 1011(b). FRCP 12(d) indicates that if matters outside the pleadings are presented

                                                                   9     to the court, the motion must be treated as one for summary judgment under FRCP 56. Fed. R. Civ.

                                                                  10     P. 12(d). FRCP 56(f)(1) gives the court the latitude to grant summary judgment in favor of the non-

                                                                  11     moving party. Fed. R. Civ. P. 56(f)(1). Bankruptcy Rule 1013(a) mandates that “[t]he court shall
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     determine the issues of a contested petition at the earliest practicable time and forthwith enter an
                                        LOS ANGELES, CALIFORNIA




                                                                  13     order for relief, dismiss the petition, or enter any other appropriate order.” Fed. R. Bankr. P.
                                           ATTORNEYS AT LAW




                                                                  14     1013(a).

                                                                  15              The Motion provides no evidence sufficient to challenge the sufficiency of the Involuntary

                                                                  16     Petition. As set forth in the Wellgen Response and this Response, none of the claims that form the

                                                                  17     basis for the Involuntary Petition are subject to bona fide dispute. Accordingly, no genuine dispute

                                                                  18     exists as to any fact material to the entry of an Order for Relief in this case and the Petitioning

                                                                  19     Creditors are entitled to summary judgment. Accordingly, the Court should enter its Order for

                                                                  20     Relief forthwith.

                                                                  21                                                                IV.

                                                                  22                                              RESERVATION OF RIGHTS

                                                                  23              Under the terms of the Court’s Order Setting a Hearing on Motion to Dismiss Involuntary

                                                                  24     Case Etc. [Docket No. 56], entered on October 5, 2018, the filing of this Response is “without

                                                                  25     prejudice to filing additional papers if this Court is persuaded to set a briefing schedule and set a

                                                                  26
                                                                         1
                                                                           Although the L&B Trustee could have claimed the entire contingency fee amount ($1.56 million) owed to the L&B
                                                                  27     bankruptcy on account of Layfield’s actions, the amount set forth on the Involuntary Petition represents Nguyen-related
                                                                         funds transferred to Layfield’s personal accounts, as described and calculated in the Speidel Affidavit. Id. ¶¶ 31.c. – 32
                                                                  28     at 24-26.

                                                                                                                                   4
                                                                         DOCS_LA:317221.1 51414/001
                                                                       Case 2:18-bk-15829-NB          Doc 82 Filed 10/15/18 Entered 10/15/18 16:20:40                    Desc
                                                                                                       Main Document     Page 5 of 7


                                                                   1     continued hearing” regarding the Motion. Accordingly, the L&B Trustee reserves the right to file

                                                                   2     additional responses, oppositions, evidentiary objections and other pleadings in connection with the

                                                                   3     Motion.

                                                                   4                Also, the claim asserted on behalf of the L&B bankruptcy estate against Layfield in the

                                                                   5     Involuntary Petition represents a minimum undisputed amount owed by Layfield to the L&B

                                                                   6     estate. The L&B Trustee’s investigation of Layfield’s involvement with L&B is on-going and, as

                                                                   7     such, the L&B Trustee reserves the right to assert additional claims against Layfield, as well as other

                                                                   8     parties.

                                                                   9                                                              I.

                                                                  10                                                  CONCLUSION

                                                                  11                For all the foregoing reasons, the L&B Trustee respectfully requests that the Court (a) deny
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     the Motion in its entirety; (b) grant summary judgment to the L&B Trustee and the other Petitioning
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Creditors; (c) enter the Order for Relief in this case; and (d) grant the L&B Trustee such further
                                           ATTORNEYS AT LAW




                                                                  14     relief as may be appropriate under the circumstances.

                                                                  15
                                                                         Dated: October 15, 2018                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                  16

                                                                  17
                                                                                                                         By            /s/Malhar S. Pagay
                                                                  18                                                                   Malhar S. Pagay
                                                                                                                                       Counsel for Petitioning Creditor, Richard M.
                                                                  19                                                                   Pachulski, Chapter 11 Trustee of
                                                                                                                                       Layfield & Barrett, APC
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                              5
                                                                         DOCS_LA:317221.1 51414/001
         Case 2:18-bk-15829-NB                   Doc 82 Filed 10/15/18 Entered 10/15/18 16:20:40                                     Desc
                                                  Main Document     Page 6 of 7

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): PETITIONING CREDITOR, RICHARD M.
PACHULSKI, CHAPTER 11 TRUSTEE OF LAYFIELD & BARRETT, APC’S (A) JOINDER TO WELLGEN STANDARD,
LLC’S RESPONSE TO ALLEGED DEBTOR PHILIP JAMES LAYFIELD’S MOTION TO DISMISS INVOLUNTARY
CASE; AND (B) REQUEST FOR ENTRY OF ORDER FOR RELIEF will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 15, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 15, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Layfield & Barrett, APC                                                       Layfield & Barrett, APC
Fka Layfield & Wallace, APC                                                   Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                                Fka The Layfield Law Firm, APC
Attn: Philip Layfield, Officer of Record                                      Attn: Any Officer Other Than Philip Layfield
2720 Homestead Rd., Suite 210                                                 2720 Homestead Rd., Ste. 210
Park City, UT 84098                                                           Park City, UT 84098

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 15, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY                                                       By Email:
Honorable Neil W. Bason                                                     Philip Layfield phil@maximum.global
U.S. Bankruptcy Court
255 E. Temple Street, Room 940
Los Angeles, CA 90012
Attn: Mail Room Clerk-Judges Copies

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 15, 2018                     Myra Kulick                                             /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:317360.1 51414/001
         Case 2:18-bk-15829-NB                   Doc 82 Filed 10/15/18 Entered 10/15/18 16:20:40                                     Desc
                                                  Main Document     Page 7 of 7
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case 2:17-bk-19548-NB

       Wesley H Avery (TR) wes@averytrustee.com,
        C117@ecfcbis.com;lucy@averytrustee.com;alexandria@averytrustee.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Jeffrey L Sumpter jsumpter@epiqtrustee.com, jsumpter@cbiz.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Dennis J Wickham wickham@scmv.com, nazari@scmv.com

2. SERVED BY UNITED STATES MAIL:

Patricia Salcedo                                  Diane B Sherman                                     Attorneys for Wellgen Standard LLC
The Dominguez Firm                                Law Offices of Diane B Sherman                      Roger G Jones
3250 Wilshire Blvd #2200                          1801 Century Park East Ste 1200                     Austin L. McMullen
Los Angeles, CA 90010                             Los Angeles, CA 90067                               Bradley Arant Boult Cummings LLP
                                                                                                      1600 Division St Ste 700
                                                                                                      Nashville, TN 37203

Philip J. Layfield                                Philip J. Layfield                                  Philip J. Layfield
1875 K Street NW                                  c/o Zenith Legal Services, LLC                      c/o Maximum Legal Holdings, LLC
Washington, DC 20006                              1875 Connecticut Ave. NW, 10th Floor                8 The Green, Suite 6426
                                                  Washington, DC 20009                                Dover, Delaware 19901

Megan Hanley Baer
501 S. Sharon Amity Rd.
Charlotte, NC 28211




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:317360.1 51414/001
